                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF INDIANA
                         INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
                         Plaintiff,       )
                                          )
                    v.                    )   No. 1:15-cr-00073-JPH-DML
                                          )
SERVANDO BECERRA LOPEZ,                   ) -04
                                          )
                         Defendant.       )



           ORDER ADOPTING REPORT AND RECOMMENDATION

      Pursuant to 18 U.S.C. § 3401(i) and 18 U.S.C. § 3583(e), the Court

ADOPTS Magistrate Judge Mark J. Dinsmore’s Report and Recommendation

and all findings therein, dkt. [478]. The Court now ORDERS that Servando

Becerra Lopez’s supervised release is therefore REVOKED, dkt. [467], and

that Mr. Lopez be sentenced to time served with no supervised release to

follow.

SO ORDERED.

Date: 3/30/2020




Distribution:

All ECF-registered counsel of record

United States Probation Office

United States Marshal
